In a proceeding pursuant to article 78 of the Civil Practice Act, order granting respondent permission to use a certain parcel of real property in the village of Westbury as a gasoline station, and directing appellants in the proceeding to accept respondent’s plans and specifications and to issue a permit, reversed on the law, with $10 costs and disbursements, and the petition dismissed, without costs. The premises are located within the Business A District of the Building Zone Ordinance of the village, and the ordinance prohibits the proposed use in such district. (See art. VII, § 2 of the ordinance.) Section 19 of article IX of the ordinance, which is entitled “ General Provisions ”, does not render such use permissible. On the contrary, it adds, as a condition to such use, if the use be otherwise permissible, that consents of certain real property owners and mortgagees be procured. Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ., concur. [See 278 App. Div. 570.]